Citation Nr: 0026167	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-11 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to VA benefits.


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 decision of the 
Department of Veterans Affairs (VA) Manila, Philippines, 
Regional Office (RO), which found that the appellant's 
husband had no valid military service and may not be 
considered a "veteran" within the meaning of applicable law 
governing entitlement to VA benefits.

The Board notes that in the May 1999 substantive appeal (Form 
9), the appellant indicated that she desired a travel Board 
hearing at the local RO.  In November 1999 correspondence, 
the appellant clarified that she did not desire a travel 
Board hearing, and requested that her claims folder be 
forwarded to the Board for appellate review.  In view of the 
foregoing, the Board is satisfied that the appellant's 
request for a travel Board hearing has been withdrawn.  38 
C.F.R. § 20.704(e) (1999).


FINDING OF FACT

The United States Department of the Army has certified that 
the appellant's late husband had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits based 
on qualifying service by the appellant's late husband have 
not been met.  38 U.S.C.A. §§ 101(2), 107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.1(d), 3.8, 3.9(a), 3.203 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, a Certificate of Release 
or Discharge from Active Duty, or an original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions: (1) The evidence 
is a document issued by the service department; (2) The 
document contains needed information as to length, time, and 
character of service; and, (3) in the opinion of the VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).

When a claimant does not submit evidence of service, or the 
evidence submitted does not meet the requirements of 38 
C.F.R. § 3.203(a), the VA shall request verification from the 
service department.  38 C.F.R. § 3.203(c).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the "VA is prohibited from finding, on any basis other than 
a service department document, which the VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed 
Forces."  Id.; see also Dacoron v. Brown, 4 Vet. App. 115, 
120 (1993).

In February 1998, the appellant filed a claim of entitlement 
to VA benefits based on her late husband's alleged qualifying 
military service in the United States Armed Forces during 
World War II.  In addition, she submitted evidence in support 
of her claim, but this documentation failed to meet the 
requirements of 38 C.F.R. § 3.203(a).  In this regard, the 
Board notes that none of the submissions consisted of a 
document from a United States service department.

In April 1998, the U.S. Army Reserve Personnel Center was 
unable to find any evidence that the appellant's late husband 
served as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  As a result, the appellant's 
claim for VA benefits was denied by the RO in June 1998.  The 
appellant filed a notice of disagreement (NOD) with this 
decision in November 1998, and submitted a substantive appeal 
(Form 9) in May 1999, perfecting her appeal.

The appellant continued to resubmit documentation in an 
attempt to establish that her husband's service was valid for 
VA purposes.  Such evidence, however, does not meet the 
criteria set forth in 38 C.F.R. § 3.203(a), and thus can not 
establish qualifying service in the United States Armed 
Forces.

In September 1999, the U.S. Army Reserve Personnel Center 
certified that evidence submitted by the appellant was 
insufficient to warrant a change in the prior negative 
certification.

The Board concludes that inasmuch as the United States 
service department's verification is binding on the VA, the 
appellant's late husband was neither a "veteran," nor did 
he have the type of qualifying service enumerated in 38 
C.F.R. § 3.8.  Therefore, the appellant's claim for 
entitlement to VA benefits must be denied, due to the absence 
of legal merit or lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appellant's 
proper remedy regarding service verification is an 
application to the Board of Correction of Military Records.  
Cahall v. Brown, 7 Vet. App. 232 (1994).



ORDER

The appellant's claim of eligibility for VA benefits is 
denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

